The defendant’s motion for summary judgment was properly granted where the plaintiff failed to establish the irreparable harm necessary to support injunctive relief. If the plaintiff has already suffered injury, an action for monetary damages is available; and the plaintiff may avoid any alleged future injury from the defendant’s product by refraining from any further use of that product (see, Multi Media Entertainment v National Telefilm Assocs., 58 AD2d 785). Mangano, J. P., Kunzeman, Rubin and Harwood, JJ., concur.